DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Edelman on 8/26/2022.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
Claim 1 (Currently amended): An electronic device which includes an audio
processing block for voice recognition in a low-power mode, comprising:
	a digital microphone configured to receive a voice signal from a user and to convert the received voice signal into a pulse density modulation (PDM) signal; and 
	a digital microphone (DMIC) interface circuit, wherein the DMIC interface circuit includes:
	a PDM-PCM converting block configured to convert the PDM signal into a pulse code modulation (PCM) signal; 
	a maxscale gain tuning block configured to tune a maxscale gain of the PCM signal received from the PDM-PCM converting block based on a distance information indicating a physical distance between the user and the electronic device acquired in advance of the converting of the PDM signal; 
	an anti-aliasing block configured to perform filtering for acquiring voice data of a target frequency band associated with a PCM signal output from the maxscale gain tuning block, and 
	a main processor including a voice recognition module configured to perform voice recognition based on a PCM signal output from the anti-aliasing block,
	wherein tuning the maxscale gain includes setting a gain so that a maximum signal
amplitude is at a level just below where distortion or failure of voice recognition would
occur.

Cancel Claim 2.

Claim 3 (Currently amended): The electronic device of claim [[2]]1, wherein the maxscale gain tuning block tunes the maxscale gain of the PCM signal received from the PDM-PCM converting block before the voice recognition is initiated by the voice recognition module.

Claim 11 (Currently amended): An electronic device which includes an audio
processing block for voice recognition in a low-power mode, comprising:
	a first digital microphone and a second digital microphone configured to receive a voice signal from a user and convert the received voice signal into a first pulse density modulation (PDM) signal and a second PDM signal, respectively;
	a first digital microphone (DMIC) interface circuit configured to receive the first PDM signal, to convert the first PDM signal into a first pulse code modulation (PCM) signal, and to tune a maxscale gain of the first PCM signal based on a distance information between a user and the electronic device acquired in advance of receiving the first PDM signal; 
	a second DMIC interface circuit configured to receive the second PDM signal, to convert the second PDM signal into a second PCM signal, and to tune a maxscale gain of the second PCM signal based on additional distance information different from the distance information acquired in advance of the first PDM signal, 
	wherein tuning the maxscale gain includes setting a gain so that a maximum signal
amplitude is at a level just below where distortion or failure of voice recognition would occur, and
	wherein the first DMIC interface circuit includes: 
	a first PDM-PCM converting block configured to convert the first PDM signal into the first PCM signal; 
	a first maxscale gain tuning block configured to tune a maxscale gain of the first PCM signal received from the first PDM-PCM converting block based on the distance information acquired in advance of the first PDM signal;
	a first anti-aliasing block configured to perform filtering for acquiring voice data of
a target frequency band associated with a first PCM signal output from the first maxscale gain tuning block, and 
	wherein the second DMIC interface circuit includes: 
	a second PDM-PCM converting block configured to convert the second PDM signal into the second PCM signal; 
	a second maxscale gain tuning block configured to tune a maxscale gain of the second PCM signal received from the second PDM-PCM converting block based on the additional distance information; and 
	a second anti-aliasing block configured to perform filtering for acquiring voice data of a target frequency band associated with a second PCM signal output from the second maxscale gain tuning block; and 
	a main processor including a voice recognition module configured to perform voice recognition based on the first PCM signal output from the first DMIC interface circuit and the second PCM signal output from the second DMIC interface circuit.

Cancel Claim 12.

Claim 13 (Currently amended): The electronic device of claim 11, wherein, when at least one of a first voice recognition processing result based on the first PCM signal output from the first DMIC interface circuit and a second voice recognition processing result based on the second PCM signal output from the second DMIC interface circuit indicates a success, the main processor processes voice recognition as successful.

Cancel Claim 14.

Claim 16 (Currently amended): A method for voice recognition of an electronic device which includes a digital microphone (DMIC), a DMIC interface circuit, and a sensor, the method comprising: 
acquiring, by the sensor, a distance information between a user and the electronic device indicating a physical distance between the user and the electronic device; 
subsequently converting, by the digital microphone, a voice from the user into a pulse density modulation (PDM) signal; 
subsequently converting, by the DMIC interface circuit, the PDM signal into a pulse code modulation (PCM) signal; 
tuning, by the DMIC interface circuit, a maxscale gain of the converted PCM 
signal based on the acquired distance information; 
performing, by the DMIC interface circuit, filtering for acquiring voice data of a target frequency band associated with the tuned PCM signal; and 
executing, by a voice recognition module, voice recognition based on the filtered PCM signal, 
wherein tuning the maxscale gain includes setting a gain so that a maximum signal amplitude is at a level just below where distortion or failure of voice recognition would occur.
Allowable Subject Matter
This communication is in response to the Amendment filed on 07/14/22 and interview conducted on 8/26/22.
Claims 1, 3-11, 13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 11, 16 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “acquiring, by the sensor, a distance information between a user and the electronic device indicating a physical distance between the user and the electronic device; subsequently converting, by the digital microphone, a voice from the user into a pulse density modulation (PDM) signal; subsequently converting, by the DMIC interface circuit, the PDM signal into a pulse code modulation (PCM) signal; tuning, by the DMIC interface circuit, a maxscale gain of the converted PCM signal based on the acquired distance information; performing, by the DMIC interface circuit, filtering for acquiring voice data of a target frequency band associated with the tuned PCM signal; and executing, by a voice recognition module, voice recognition based on the filtered PCM signal, wherein tuning the maxscale gain includes setting a gain so that a maximum signal amplitude is at a level just below where distortion or failure of voice recognition would occur”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 07/14/22 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
The closest prior art:
Raychowdhury (US 20140236582) discloses methods of enabling voice processing with minimal power consumption includes recording time-domain audio signal at a first clock frequency and a first voltage, and performing Fast Fourier Transform (FFT) operations on the time-domain audio signal at a second clock frequency to generate frequency-domain audio signal. The frequency domain audio signal may be enhanced to obtain better signal to noise ratio, through one or multiple filtering and enhancing techniques. The enhanced audio signal may be used to generate the total signal energy and estimate the background noise energy. Decision logic may determine from the signal energy and the background noise, the presence or absence of the human voice. The first clock frequency may be different from the second clock frequency. However, fails to disclose the subject matter as recited above in independent claims.
Nandy et al. (US 9478234) discloses at a microphone, voice activity is detected in a data stream while simultaneously buffering audio data from the data stream to create buffered data. A signal is sent to a host indicating the positive detection of voice activity in the data stream. When an external clock signal is received from the host, the internal operation of the microphone is synchronized with the external clock signal. Buffered data stream is selectively sent through a first path, the first path including a buffer having a buffer delay time representing the time the first data stream takes to move through the buffer. The data stream is continuously sent through a second path as a real-time data stream, the second path not including the buffer, the real-time data stream beginning with the extended buffer data at a given instant in time. The buffered data stream and the real-time data stream are multiplexed onto a single data line and transmitting the multiplexed data stream to the host. However, fails to disclose the subject matter as recited above in independent claims.
Berthelsen et al. (US 20180315416) discloses at a configurable filter bank, commands or command signals are received from an external processing device. The commands or command signals are effective to configure and connect selective ones of the plurality of elements in the filter bank. An acoustic signal is received from a transducer. The acoustic signal is converted to a PDM signal and the PDM signal is converted to a PCM signal. However, fails to disclose the subject matter as recited above in independent claims.
Hayakawa  (US 10244271) discloses regarding deterioration in audio quality is inhibited in a device which records audio and stretches a reproduction time period. A sampling processing unit performs processing of sampling audio in a predetermined period at a sampling rate higher than a predetermined sampling rate to generate audio data as high-resolution audio data, and processing of sampling audio outside the predetermined period at the predetermined sampling rate to generate audio data as normal audio data. Also, a reproduction time conversion unit stretches the reproduction time period of the high-resolution audio data. However, fails to disclose the subject matter as recited above in independent claims.
However, none of the above references teaches or fairly suggests the combination of the limitations as recited in the claims listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTIM G SHAH/Primary Examiner, Art Unit 2652